PATTERSON, Acting Chief Judge.
The State appeals from the trial court’s order granting Vincent Payne’s motion for postconviction relief under Florida Rule of Criminal Procedure 3.800(a). In the motion, Payne requested that he be resentenced for DUI with serious bodily injury under a corrected scoresheet which did not include points for victim injury, citing Thornton v. State, 683 So.2d 515 (Fla. 2d DCA 1996). We dismiss for lack of jurisdiction. Until Payne is resentenced, the ease is not ripe for review by direct appeal or by petition for writ of common law certiorari. For purposes of re-sentencing, we note that this court receded from Thornton in Wendt v. State, 711 So.2d 1166 (Fla. 2d DCA 1998) (holding that the trial court correctly included victim injury points on Wendt’s scoresheet when sentencing him for DUI manslaughter and DUI with serious bodily injury).
Appeal dismissed.
NORTHCUTT and SALCINES, JJ., concur.